OFFICE   OF THE   ATTORNEY     GENERAL   OF   TEXAS

                           AUSTIN




blr.Lotus Hamriok
County huditor
Hopkins County
Sulphur Springs, Texas
Dear Sir:




                                          risonlr iA hia oustodf.
                                     4, 1939, addressed to Hon-
                                    stant Attorney General, hae

                        the opinion of this offioe on the fol-

                      "Is it permissible for the Com-
                     s Court $0 appropriats$l,~OO.OO
                     8 General Fund for the aontrol
                    8 and pooket gophers fn Hopkins
            County?"
                 (2)  "1s it permissible for a sheriff
            who is on a salary to draw 45b per day for
            the feeding of prisoners in jail?"
Mr. Locus Ha&ok,   Page 2



          It is elementarythat a CommissionersCourt has
only such authority as is given by th8 Constitutionand
statutes,either expresslyor by neoessary implication.
Since the repeal of krtioles 192 and 192a, Derissd Civil
Statutes, by the Forty-sirat
                      _ .    Legislature,there has been-no
general statute authorlzlngsuoh oourts to pay a bounty on
wolves or coyotes. There are now several speaial statutes
authorizingthe CommissionersCourts OS certainmounties
to pay bounties Sor the axtermInationOS wolves, ooyo$es,
pocket gOph8rs and other predatory animals, but none OS
them apply to Hopkins County. In the absenoe OS suoh stat-
utory authority, the CommiesionersCourt oS said oounty
may not legally pay a bounty Sor the extsminating OS sIther
wolves, ooyotes or pooket gOph8rS.
          We oall your attention to Artld~~190, Rerlsed
Civil Statutes,which speoliioallyauthorI& the CommIs-
sionera Court OS any oounty to purohaee the neoss&ary
poisons and aooessoriesrequired by the oitieens oS tha
oounty Sor the purporreOS destroyingw.olves,ooyotes, gophers
and many other namsd predatory animals. This statute hna
not been repealed, and Is aontrolling. It aae so oonstrued
by this ossioe In DepartmentalGplnIon.190. 2306, dated
bxaroh8, 1921, a copy OS whIah Is herewith enolonad.
          IA amwe? to our seoond questlon~ you are ad-
vised that ever slnoe Ianuary 1, 1936, the site&Ire date
OS Chapter 46.6,Aeta of the SeaoDi Oalled Session of the
Forty-fourthLegislature,generally knowm aspthe WOSfIoers
Salary AoV, this oSSIa8 has consistentlyheld that where
a sheriff 1s oonpensatedon a salary basis,‘the Commissioners
Court IS unauthorizedto pay him any See whatsoever Sor sbr-
rices persowed and oannot allow him amy speoIfio sum Sor
the boarding of prisonera,but only for aotual expenses~in-
ourred by him in Seeding the prisoners In his custody.
          I am herewith enolosing you a oopy of an opfnfon
written by Honorable James N. 'Uff, a foI?aUrAssistant In
this offiae, dated Ootober 13. 1937, and addressed to Hon-
orable Alvin Pape, County Attorney, Se&n, Texas, wherein
the above views are expressed.
Kr. Lotqs Bamrlok, Page 3



         Hoping that we have given you the ihiomation re-
quested,we are
                                   Very ttily yours
                               AlTORNEY   GENERAL OF TEIAS




                                  n
                                                Aeeietant
BWB:FL
                                    APPROVED
ENCLOSURES                            OPlNlON
                                    COMMIITEE




APPROVECAUG11,
                   ,
ATTORNEYGBXERAL OB TEXAS